Title: To Benjamin Franklin from Robert Morris, 25 October 1780
From: Morris, Robert
To: Franklin, Benjamin


Dear Sir
Philada. Octr. 25th. 1780
I take the liberty to introduce an Old acquaintance of mine to your Patronage & Protection whilst he may Stay in Paris which I apprehend will be but a Short time, it is Mr. Isaac Hazelhurst of this place who Visits Europe on Commercial Views and who I fancy will transact his business chiefly in France & Holland. Your Countenance cannot fail to be usefull to a Stranger and I wou’d not ask it, but in favour of a deserving Man.
Your Enemies are busy here but I hope their operations will not be able to touch you, If I can help to bear the shield that protects Your honour & your reputation I shall deem it no small happiness for I am Dr Sir Your sincere admirer & Obedt hble servt
Robt Morris
His Excy Doctr Benjn. Franklin Esqr Minister Plenipy Paris
 
Addressed: His Excelly / Doctr Benjn. Franklin Esqr. / Minister Plenipoy / Paris / by Mr. Isaac Hazelhurst
